We find no merit to the defendant’s contention that he was deprived of his right to fully cross-examine a prosecution witness. The defendant failed to show that “relevant and important facts bearing on the trustworthiness of crucial testimony” were kept from the jury (cf. People v Ashner, 190 AD2d 238, 247). Accordingly, the Supreme Court providently exercised its discretion in declining to give the defendant the opportunity to recall the witness for further cross-examination. Altman, J.P., Florio, O’Brien and H. Miller, JJ., concur.